DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1 (claim 1): drawn to a composition comprising a Bacillus subtilis strain selected from the group consisting of Bacillus subtilis DSM 32685 and a mutant strain of DSM 32685 (product).
Group 2 (claims 10-11 and 16-20): drawn to a method for inhibiting a bacterial colonization or bacterial infection (first method of using the product).
Group 3 (claims 12-13, 15 and 21-25): drawn to a method for feeding an animal (second method of using the product).

Groups 1 and 2 are drawn to a product and a process of using the product combination of categories and thus have unity of invention a priori. Group 3, which also is drawn to a process of using the product, is a subsequently claimed method of use and therefore lacks unity of invention with Groups 1-2 a priori. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason:
 lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising “a Bacillus subtilis strain selected from the group consisting of a) the strain deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH, Braunschweig, Germany (DSMZ) under accession number DSM 32685 and b) a mutant strain of DSM 32685”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Petri et al. (US 2017/0340683 A1). Petri et al. (hereinafter Petri) teaches a Bacillus subtilis strain DSM 32315 or a mutant strain of DSM 32315 as a probiotic direct-fed microbial which is useful in the inhibition of Clostridium perfringens ([0003], [0005], and [0007]-[0008]). While the assigned accession number disclosed by Petri differs from the assigned accession number of the instantly claimed Bacillus subtilis strain, the U.S. Patent and Trademark Office is not equipped to perform experiments which allow determination on whether the applicants' strain differs, and if so to what extent, from the strain disclosed in Petri. Since the prior art strain has the same taxonomic classification and shares the property of inhibiting growth of Clostridium perfringens, Escherichia coli, and Salmonella enterica (Petri, [0061] and Specification, page 19, line 36), it demonstrates a reasonable probability that it is identical to the recited strain. Furthermore, the technical feature includes a mutant strain of DSM 32685, for the same reasons there exists a reasonable probability that this mutant strain is identical to DSM 32315 or the mutant DSM 32315 strains disclosed by Petri ([0008]). With respect to the recited characteristics of the mutant strain of DSM 32685, these characteristics are inherent to the composition. As there is a reasonable probability that the strains are identical, their inherent characteristics must similarly be identical. Thus, Groups 1 and 2 lack unity of invention a posteriori. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651